Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Berry Petroleum Company, a Delaware corporation (the “Company”), and David D. Wolf, an individual (“Executive”) (collectively the “Parties”) with respect to the following facts: A.Executive commenced employment with the Company in the position of Executive Vice President and Chief Financial Officer on August 4, 2008. B.The Company and Executive entered into a Change in Control Agreement upon commencement of Executive’s employment with the Company (the “Prior Agreement”). C.The Company and Executive hereby desire and agree to revoke the Prior Agreement and agree that the rights and obligations provided in this Agreement supersede such Prior Agreement. D.The Company and Executive now desire to enter into this Agreement on the terms and conditions, and for the consideration hereinafter set forth, and Executive desires to continue to be employed by the Company on such terms and conditions and for such consideration. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter contained, the Parties hereto do hereby agree as follows: ARTICLE 1 EMPLOYMENT AND DUTIES 1.1Employment Relationship. The Company hereby agrees to employ Executive for the Term of Employment, as defined below, to perform the duties and undertake the responsibilities for the Company as described herein.During the term of this Agreement, Executive shall serve as an employee and shall hold the position of Executive Vice President and Chief Financial Officer of the Company and shall report directly to the Chief Executive Officer (the “CEO”).Executive shall perform the duties of Executive Vice President and Chief Financial Officer as prescribed in the agreed upon job description and those additional duties as are common for similar positions in similar industries. 1.2Scope of Duties. Executive shall perform diligently and use all of his best efforts during the Term of Employment to protect, encourage, and promote the interests of the Company.During the Term of Employment, Executive shall also perform such other duties consistent with the position of Executive Vice President and Chief Financial Officer as may be assigned to Executive from time to time and will devote substantial time and attention to such duties. 1 Other Activities. Subject to the following sentence, Executive agrees to devote substantially all of his business time and attention to the business of the Company.During the term of this Agreement, Executive shall not be precluded from devoting a limited amount of time to outside activities, provided that: 1.2.1Such activity does not interfere with Executive’s duties under this Agreement and is not in conflict with the interests of the Company; 1.2.2Executive’s obligations to the Company are not compromised; and 1.2.3Executive makes a full written disclosure to the CEO of the nature, extent, and duration of all such activities prior to beginning any such activities, and Executive obtains the approval of the CEO prior to beginning any such activity. 1.3Passive Investments in Non-Competitive Enterprises. It is expressly understood that neither Section 1.3 nor any other provision of this Agreement shall be construed to prohibit or restrict Executive from making any passive investment in an enterprise not competitive with the Company.In addition, nothing contained in this Agreement shall be construed to prohibit or restrict Executive from engaging in any activities on his own time which are not competitive with nor in conflict with the Company. ARTICLE 2 COMPENSATION AND BENEFITS 2.1Base Salary. The Company shall pay Executive an annual base salary of Three Hundred Thousand Dollars ($300,000) (“Base Salary”).The Base Salary shall be payable in semi-monthly installments or otherwise, in accordance with the normal payroll procedures of the Company.The Compensation Committee of the Board of Directors of the Company, either itself or together with the other independent directors (the subset of directors so authorized by the Board of Directors of the Company, the “Compensation Administrator”), will consider Executive’s Base Salary on an annual basis following the CEO’s review of Executive’s performance and recommendation as to Executive’s Base Salary.The annual Base Salary during the contract term may be increased from time to time by the Compensation Administrator.The annual Base Salary during the contract term shall not be decreased, except in connection with and commensurate with an across-the-board salary reduction applicable generally to the Company’s executive level employees as determined by the Board of Directors of the Company (the “Board”). 2.2Annual Bonus. In addition to his Base Salary, Executive may be eligible to receive an annual bonus (“Annual Bonus”).The Annual Bonus for 2008 consist of both (i) an initial cash signing bonus of 2 $150,000 paid to Executive immediately following his commencement of employment with the Company, and (ii) a discretionary bonus payable with respect to 2008 performance with a target of fifty percent (50%) of Base Salary.For subsequent years, the Annual Bonus target shall be established annually by the Compensation Administrator and may range between fifty percent (50%) and two hundred percent (200%) of Base Salary.The Compensation Administrator shall in its discretion determine the amount of the Annual Bonus, which may be greater or less than target and may be determined with respect to such factors as the Compensation Administrator deems appropriate.With the exception of the signing bonus, any bonus approved by the Compensation Administrator will be payable to Executivein accordance with the terms of the applicable bonus policy, at the same time bonuses are paid to other executive officers.Executive shall only be entitled to receive any Annual Bonus if he remains employed with the Company on the date such bonuses are paid.Subject to the provisions of this Agreement, the determination and payment of the Annual Bonus shall be at the sole discretion of the Compensation Administrator. 2.3Equity Awards. On August 4, 2008, Executive received an award of 30,355 restricted stock units and 89,084 stock options (together, the “Initial Equity Grant”), pursuant to the terms of the Company’s 2005 Equity Incentive Plan (the “2005 Plan”), subject to vesting in one installment on August 4, 2011, and further subject to such terms as are as set forth in the applicable award agreement or as otherwise set forth below.The Compensation Administrator will review no less than annually Executive’s eligibility for further awards pursuant to the 2005 Plan, or any subsequent equity compensation plan for which Executive is eligible, and based on such review, may in its sole discretion grant Executive further awards.Each such award shall contain such terms and conditions as shall be determined by the Compensation Administrator; provided, however, that Executive shall have the following rights with respect to the Initial Equity Grant and any additional equity grants made to Executive after the Effective Date and prior to January 1, 2009 (collectively, the “2008 Outstanding Equity Grants”): 2.3.1In the event that (i) Executive has a termination of employment due to an Involuntary Termination Without Cause, (ii) Executive’s employment terminates due to death or Disability, or (iii) Executive voluntarily terminates employment for Good Reason, then all unvested portions of the 2008 Outstanding Equity Grants shall be deemed to be fully vested upon execution and timely delivery by Executive or the administrator of his estate, without revocation, of a full general release of claims (excluding claims for amounts payable under this Agreement), substantially in the form of Exhibit A attached hereto.Delivery of such general release shall not be considered timely, and Executive shall not be entitled to the acceleration of vesting as set forth in this Section 2.3.1, if not made by sixty (60) calendar days after the Termination Date. 2.3.2The stock option awarded pursuant to the 2008 Outstanding Equity Grants shall remain exercisable upon termination of Executive’s employment for any reason, until the earliest of (i) eight (8) months following the Termination Date (as defined below), and (ii) the latest date on which such option could otherwise be exercised without giving effect to a termination of service. 3 2.3.3 2.4Health and Welfare Benefits. Executive shall be eligible to participate in all benefit programs (including welfare plans, retirement plans, disability plans, leave programs and educational reimbursement programs) provided by the Company to its employees, in accordance with terms of the applicable plans. 2.5Equipment, Supplies and Services. The Company shall provide Executive with equipment, supplies, and professional and administrative support services that, in the judgment of the Company, are reasonably necessary for Executive to efficiently perform the duties required hereunder. 2.6Tax Liability. Subject to the Company’s obligations in Sections 3.7.8 and 3.9, Executive shall take full and complete responsibility for, and shall hold the Company harmless from, any and all tax liability relating to his receipt of benefits, including but not limited to, withholding, social security, SUI/SDI, federal, state or local taxes, and any interest or penalties incurred in connection with receipt of such benefits. ARTICLE 3 TERM AND TERMINATION OF EMPLOYMENT 3.1Term of Employment. As used in this Agreement, the phrase “Term of Employment” shall mean the period commencing with the Effective Date (as defined herein) of this Agreement and ending on the third anniversary of the Effective Date.The Term of Employment shall be extended for additional one-year periods if neither Executive nor the Company has notified the other in writing as least six (6) months prior to the end of the then Term of Employment, as extended at such time, that the Term of Employment shall not be extended or further extended, as the case may be, for any additional one-year period; provided, however, that if a Change in Control occurs during the Term of Employment, the Term of Employment shall be automatically extended to the date which is two (2) years after the date on which the Change in Control occurs.The Term of Employment may end prior to the Expiration Date pursuant to Section 3.2, Section 3.3, Section 3.4, Section 3.5 or Section 3.6. 3.2Death and Disability. Executive’s employment under this Agreement shall terminate automatically upon Executive’s death.Additionally, the Company may terminate Executive’s employment under this Agreement, in compliance with all state and federal workers’ compensation, disability, and family and medical leave laws, if Executive is absent from work or is unable to discharge the essential functions of Executive’s position, with or without reasonable accommodation, due to 4 legal, physical or mental incapacity for a period of at least sixty (60) days (whether or not consecutive) in any three hundred and sixty-five (365) consecutive day period (a “Disability”). 3.3The Company’s Right to Terminate For Cause. The Company may terminate Executive’s employment under this Agreement at any time for Cause.For purposes of this Agreement, the term “Cause” shall mean as reasonably determined by the Board:(i) the commission by Executive of any criminal act which results in an arrest or indictment except misdemeanors involving the operation of a motor vehicle; (ii) Executive’s conduct that results in or is reasonably likely to result in material harm to the business or reputation of the Company and, if capable of cure, Executive has not cured such conduct within sixty (60) days following receipt of written notice by the Company; (iii) Executive’s material violation of any contract or agreement between Executive and the Company, including but not limited to this Agreement, or any policy of the Company applicable to Executive; (iv) Executive knowingly and deliberately acting in a manner contrary to express lawful and reasonable limitations or instructions imposed on Executive, (v) Executive’s failure to perform his duties and responsibilities with the Company (other than any failure due to physical or mental incapacity) after a demand for performance is delivered to him by the Company which specifically identifies the manner in which the Company believes he has not performed his duties, or (vi) Executive’s violation of any Company policy applicable at the time of the events, acts or omissions at issue.A failure or refusal by the Company to exercise its right to terminate Executive’s employment under this Agreement as a result of the existence of Cause or any other factor shall not constitute nor be construed as a waiver of its right to terminate Executive’s employment under this Agreement at a later time for such Cause or other factor under this Section, or without Cause under Section 3.4. 3.4The Company’s Right to Terminate Without Cause. The Company may terminate Executive’s employment under this Agreement at will, at any time during the Term of Employment, without Cause (an “Involuntary Termination Without Cause”).In the event that the Company exercises its right to terminate Executive’s employment in an Involuntary Termination Without Cause, then Executive will be entitled to receive Base Salary and benefits earned up to and including the date of termination of Executive’s employment (the “Termination Date”) and will be entitled to the following: 3.4.1Cash in the amount of one and one-half (1.5) times the Base Salary in effect on the Termination Date, payable in one lump sum upon the Severance Payment Date (as defined below). 3.4.2Cash in the amount of one and one-half (1.5) times the average Annual Bonus, if any, paid to Executive for the prior two (2) fiscal years (which amount Executive agrees will be paid in lieu of any Annual Bonus for the fiscal year in which termination occurs), payable upon the Severance Payment Date; provided, however, that the bonus payments for 2008 shall be disregarded, and if the Termination
